tcmemo_2016_185 united_states tax_court ramon reynoso petitioner v commissioner of internal revenue respondent docket no filed date ramon reynoso pro_se andrew r moore patricia p davis and matthew williams for respondent memorandum findings_of_fact and opinion holmes judge this case is about a very successful chiropractor who used many different ids to hide millions in bank_deposits he didn’t file tax returns for at least eight years and when criminal investigators for the irs showed up at his house with a search warrant he offered up his wrists as if to be cuffed we concern ourselves not with his guilt however but only with the determination of his gross_receipts deductions and a series of penalties--the most significant of which depends on whether his failure_to_file was fraudulent findings_of_fact i ramon reynoso dr ramon reynoso is a self-employed chiropractor in hayward california during through 2004--the years at issue--dr reynoso was licensed in california and was a qualified medical examiner for the state he was also an aggressive self-marketer--listed in the yellow pages when that meant something and a big spender on television and radio ads most of the patients he attracted were victims of personal injury and his income was almost entirely from insurance_companies though he did receive some directly from at least one attorney who represented some of his patients dr reynoso also bought and sold securities during the years at issue until dr reynoso reported his income on form sec_1040 but in he just stopped he admitted during trial that he did not file any_tax returns for the through tax years his business however had impressive gross_receipts for the years at issue high gross_receipts without returns would ordinarily catch the commissioner’s attention but dr reynoso’s money- management scheme was clever and for some time avoided scrutiny ii how dr reynoso managed his cashflow dr reynoso began his practice in as a sole_proprietorship in he incorporated it and renamed the business dr ramon reynoso chiropractic professional_corporation he claimed during trial that during the transition-- january to date--he was doing business as ramon reynoso yet using the taxpayer_identification_number tin from one of his trusts what didn’t change through the years is how dr reynoso managed his cashflow after treating a patient dr reynoso would submit a claim to the appropriate insurance company--the same as any other provider in the industry dr reynoso received payments from multiple insurance_companies during the years at issue they include icw group explorer insurance gab robins north america inc sierra insurance group ca indemnity insurance co commercial casualty co farmers insurance group zenith insurance co wausau insurance cos crawford co cna state compensation insurance fund ward north america inc athens california state automobile association liberty mutual group and travelers indemnity the manager of the special investigations unit at icw group credibly explained how dr reynoso avoided detection by the commissioner first an insurance_company or at least icw though we find it likely others are similar gets a bill from a service provider that identifies who was treated once the insurance_company checks the claim into the system the bill is sent to a review committee the committee checks only that the insurance_company agreed to pay for whatever service is on the bill and sends an explanation of benefits to the patient and the insurance_company cuts a check to the provider--relying solely on the information provided on the practitioner’s form_w-9 request for taxpayer_identification_number and certification the system is not on the lookout for red flags if a provider puts the wrong information on the claim the system won’t catch it even if there are two tax identification numbers for the same claim and policy dr reynoso did just that he sent w-9s with false social_security or tins to insurance_companies and avoided detection for some time in some cases the tax id numbers were made to look like social_security numbers but with one digit off he would also use multiple variations of his own name or have zeus trust1 bill on his behalf at one point an investigator at travelers insurance reached out to dr reynoso when he realized it didn’t have a w-9 on file for him when dr reynoso didn’t respond the investigator dropped a form off at his office there was no response because it’s not normal for a provider to be difficult about providing a w-9 the investigator examined dr reynoso’s corporation and realized that its charter had been suspended dr reynoso avoided detection in another way too after he received proceeds from the insurance_companies he deposited the money into his checking accounts at various banks when he opened these accounts he didn’t provide his real social_security_number when the balance in one of these account grew large enough he transferred it zeus trust is one of a few trusts that dr reynoso set up dr reynoso organized it in with the help of an attorney though it’s unclear from the record what assets dr reynoso put in zeus trust when he created it he claims its only purpose was to conduct business dr reynoso habitually billed insurance_companies from zeus trust though less frequently than he did from other eins dr reynoso organized the tlaquepaque family_trust t f trust in the same day he created zeus trust the documents related to t f trust are incomplete it seems however that dr reynoso obtained a proper tin for t f trust though he may have botched much of the rest of the paperwork dr reynoso claimed on an application to a broker that the t f trust was an irrevocable_trust but the record shows that it was at best a grantor trust--if it’s a_trust at all there is an affidavit in the record in which dr reynoso swears he is the grantor of the trust but while the document is notarized the signature line is blank and other than applying for a tin dr reynoso didn’t observe the formalities that typically come with owning an irrevocable_trust such as for example filing any trust income_tax returns for any of the years at issue at trial dr reynoso tried to persuade us that the t f trust’s purpose was to protect him somehow but he was unable to provide any explanation as to how the trust would do that we find that the only purpose behind the t f trust was to move money starting in dr reynoso used the t f trust to open various brokerage accounts at e trade td ameritrade and schwab on the application_for the schwab account dr reynoso notably listed the tin for the t f trust instead of with one exception--the t f trust also owned a mercedes that dr reynoso bought sometime in his ssn--which was what the application asked for he used the t f trust to trade stocks and bonds and as a place to store money once he collected a certain amount of money in a bank account he would move the money to the t f trust via check from there dr reynoso would use that money in his trading but one way or another almost all of dr reynoso’s money would make its way into a brokerage account dr reynoso did put some of his assets into the mary s caballero family_trust family_trust the family_trust was a grantor_trust and appears to have a legitimate federal tin but like the paperwork for the other trusts the paperwork for the family_trust is incomplete dr reynoso organized the family_trust in and claimed during trial that he is one of its trustees he claimed and from the evidence we find it true that he started the trust with a refund check from the commissioner while dr reynoso did not use the family_trust for billing he did at one point move dollar_figure from his bank of america account into the family_trust he later moved the money to the t f trust the t f trust’s tin was shown correctly elsewhere on the application the applications for other brokerage accounts did not ask for that kind of information iii recordkeeping dr reynoso kept no track of his business receipts or expenses he had neither an accountant nor a bookkeeper and the search by irs criminal investigators that began with dr reynoso’s presentation of his wrists found no business records at all he claimed during trial that he kept a checkbook and that he has receipts for his business_expenses but because there are just so many of them he could not be bothered to submit them as evidence in his own case it’s a similar story with dr reynoso’s stock trades while he did offer some brokerage statements into evidence the records do not cover every year at issue and are incomplete dr reynoso also submitted spreadsheets that show an incredible but sporadic churn in his trading he would sometimes make hundreds of trades in a single day and many hundreds of trades in a single month what they don’t show us however is dr reynoso’s net gains and losses rather dr reynoso’s spreadsheets show us a tally of total purchases and sales for the year year bought dollar_figure dollar_figure dollar_figure sold dollar_figure big_number big_number net gain_or_loss dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number he made no attempt to match the sale of a security with its purchase--data that would be necessary under sec_1001 to determine his gain and make a mark-to- market election but more on that later his spreadsheets also do not account for purchases from earlier years of securities sold during the years at issue after trial the commissioner tried to correctly compute dr reynoso’s net gains and losses but we recognize that with such limited documentation the attempt cannot be entirely accurate but it does show how wildly off dr reynoso’s numbers are year net gain_or_loss year dollar_figure dollar_figure big_number dollar_figure net gain_or_loss dollar_figure dollar_figure no documents big_number iv dr reynoso’s nonreporting dr reynoso admitted during trial that he did not file any individual tax returns for the to tax years his reason--at least his reason during trial-- was that his losses as a day trader exceeded his income and he believed that a return was not necessary there is also no record of dr reynoso’s ever filing a corporate return for any of the to tax years or for that matter any returns for any of his trusts zeus trust t f trust and the family_trust for the years at issue while dr reynoso wouldn’t have had to file a return for a grantor_trust sec_671 see also 139_tc_418 aff’d 552_fedappx_250 4th cir he did claim at least once that the t f trust was an irrevocable_trust if this were true it should have filed a return see eg kalapodis v commissioner tcmemo_2014_205 no exception to general_rule taxing irrevocable_trust at trust level without proof of special provisions all section references are to the internal_revenue_code in effect for the years at issue and all rule reference are to the tax_court rules_of_practice and procedure sec_671 and the provisions that follow lay out the rules for when a taxpayer is treated as the owner of a_trust see secs see eg adams irrevocable life_insurance trusts tr est mulligan sale to a defective_grantor_trust an alternative to a grat est plan v the criminal investigation julie ryer--a special_agent with the irs criminal investigation division-- began investigating dr reynoso in ryer subpoenaed dr reynoso’s bank records and contacted insurance_companies for information about any payments they had made to him the fruits of her initial investigation were enough for probable cause and a district_court authorized a search warrant for the tax years on dr reynoso’s business and residence during the search ryer and her team collected statements from banks brokerages and mortgage companies as well as trust documents credit-card statements and blank irs forms she found 1099s separated and stacked by their year--many of them with incorrect social_security numbers she also found several tax-protester documents books magazines and articles one important thing ryer and her fellow investigators did not find was any business records that showed dr reynoso’s annual income and expenses investigators at the scene did not consider any documents that fell outside the tax years listed on the warrant they also did not see any mark-to-market_election paperwork they seized all relevant documents and dr reynoso’s computers among the irs forms was a form_941 employer’s quarterly federal tax_return filled out with all zeros--a common tax-protester practice see eg coulton v commissioner tcmemo_2005_199 the evidence against him was damning and in date dr reynoso pleaded guilty to income_tax evasion under sec_7201 but only for the tax_year in his plea he agreed that he knowingly and willfully failed to file his income_tax return for and that he made an affirmative attempt to evade and defeat the assessment and payment of income_tax by placing assets into nominee accounts to conceal ownership of assets and receipt of income and by opening bank accounts with false social_security numbers vi the notice_of_deficiency the commissioner sent dr reynoso a notice_of_deficiency for the tax years after his criminal proceedings ended the notice reflected the following increases in tax and penalties year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a f dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dr reynoso petitioned this court and we tried the case in san francisco dr reynoso was a california resident when he filed his petition opinion there are three substantive issues in this case dr reynoso’s gross_income his stock-trading income and the correct amount of his business deductions even though the parties here disagreed about the amount of dr reynoso’s income there was no dispute that he made money through his practice the commissioner asserts that we should use his bank-deposits analysis to determine the amount of dr reynoso’s unreported gross_receipts dr reynoso answers that whatever gross_receipts he had were offset by his stock-trading losses the commissioner replies however that dr reynoso cannot offset his income with stock-trading losses because he didn’t correctly calculate these losses and that in any event sec_1211 limits them to dollar_figure per year dr reynoso then rejoins that the usual cap doesn’t fit him because he made a mark-to-market_election he also argues that he is entitled to deductions greater than those already allowed by the commissioner for the expenses of running his business during the years at issue these three substantive issues are matched by the three penalties that the commissioner says that dr reynoso owes a fraudulent-failure-to-file penalty under sec_6651 a failure-to-timely-pay penalty under sec_6651 and a penalty for failing to pay estimated_tax under sec_6654 beneath all six of these issues is the common ground of dr reynoso’s credibility and we must find that there is not much there here are just some examples dr reynoso admitted during trial that he didn’t file his tax returns because he didn’t think he had to but the substantial amount of tax-protester propaganda found in his home suggests otherwise dr reynoso claimed during trial that he didn’t bring his business records to trial because of their vastness but ms ryer the criminal investigator credibly testified that she never saw any records whatsoever during the search of dr reynoso’s residence on brief dr reynoso changed his story and now accuses the criminal investigators of taking and losing his business records dr reynoso asserts that the misinformation on his 1099s and bank account records were mere typos believing this would require us to find that several insurance_companies and large banks made multiple and similar typos rather than find that dr in the alternative the commissioner asserts that dr reynoso is liable for a failure-to-timely-file penalty for each of the years at issue reynoso submitted the incorrect information to those institutions dr reynoso insisted during trial that he created the t f trust to protect himself but could not offer up a single explanation as to how the trust would do so i the substantive issues a gross_income dr reynoso stipulated his gross_receipts from his chiropractic business for some of the years at issue he admits that he received payments from his chiropractic business for the and tax years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively but dr reynoso wouldn’t stipulate for the remaining years and in the absence of adequate_records the commissioner performed a bank-deposits analysis for the and tax years the commissioner often uses bank-deposits analyses to reconstruct taxpayers’ income--and we have long approved their use see 204_f3d_1228 9th cir aff’g tcmemo_1998_ 281_f2d_100 9th cir aff’g tcmemo_1958_94 deposits in a taxpayer’s bank account are prima facie evidence of income welch f 3d pincite the commissioner does not have to show that a deposit came from a certain source 102_tc_632 he must deduct from the total deposited moneys any income that the taxpayer reported and any nontaxable items 96_tc_858 aff’d 959_f2d_16 2d cir the burden is on the taxpayer to show that the commissioner’s analysis is wrong rule a welch f 3d pincite one way he could do this is by showing that a particular deposit came from a nontaxable source azimzadeh v commissioner tcmemo_2013_169 a revenue_agent in this case analyzed dr reynoso’s bank_deposits during the criminal investigation she examined each deposit check disbursement and withdrawal and debit memos for six bank accounts and two brokerage accounts dr reynoso didn’t report any income during the years at issue so there was nothing for her to subtract from her totals dr reynoso argues that this analysis is riddled with errors and not trustworthy but he offers no evidence to prove his assertion he does argue that a dollar_figure transfer from the family_trust to the t f trust should not be included because it was nontaxable he explained during trial that the dollar_figure was money he moved to the family_trust temporarily from a bank account he was closing--he later transferred the sum back to himself by putting it in the t f trust but that money was included in the analysis as a nonincome transfer dr reynoso also pointed to dollar_figure frozen by california as part of a levy--he claims that when the levy was released the commissioner improperly included the amount twice but the commissioner did not include this in his total either dr reynoso also seemed to argue that a loan he took out was improperly included as taxable he was however unsure of the amount of money lent to him and in which year he received it he offers nothing but his own testimony to substantiate the existence of this loan and we do not believe his uncorroborated testimony dr reynoso did not contest any other deposits during trial or on brief we therefore find that the revenue agent’s bank-deposits analysis accurately reflected dr reysoso’s gross_receipts for the and tax years we find for the commissioner on this issue b stock-trading income dr reynoso next asserts that his stock trading produced losses that completely offset his gross_receipts the problem with that argument is that sec_1211 limits his losses from trading securities to dollar_figure a year dr reynoso therefore insists that he is in the trade_or_business of trading securities and that he made a mark-to-market election--thereby removing the limitation see sec_475 traders are those engaged in the trade_or_business of selling securities for their own account see 89_tc_445 kay v commissioner tcmemo_2011_159 their expenses reduce adjusted_gross_income which means traders get bigger breaks on their taxes kay tcmemo_2011_159 a trader without a mark-to-market_election however is still limited to a dollar_figure loss per year on his trades see sec_475 we’ll assume dr reynoso was a trader sec_475 permits ordinary gain_or_loss treatment for securities only if a trader makes a mark-to-market_election sec_475 129_tc_58 revproc_99_17 1999_1_cb_503 outlines how to make a mark-to- market election a taxpayer must make the election no later than the due_date for the return for the year before the election_year revproc_99_17 sec_5 perkins t c pincite a taxpayer now does this by attaching a form_3115 application_for change in accounting_method to his tax_return rev_proc though we are skeptical for dr reynoso to be considered a trader his trading activity needed to be substantial king t c pincite and he didn’t keep adequate_records a trader also typically relies on his trading activities as his primary source_of_income and does not have a full-time business like dr reynoso’s practice see kay tcmemo_2011_159 chen v commissioner tcmemo_2004_132 sec_5 poppe v commissioner tcmemo_2015_205 knish v commissioner tcmemo_2006_268 dr reynoso’s biggest problem is that we see little evidence that he made such an election despite his adamance during trial and in his briefing that he made it in we find it impossible for him to have done so his first problem is that it’s clear he didn’t comprehend what mark-to-market meant this is evident in the way he kept track of his trades dr reynoso merely tallied his total purchases and sales for each year--making no attempt to match a particular stock’s sale or year-end price with its purchase under sec_1001 the gain from the sale of property is the excess of the amount_realized over the adjusted_basis to properly calculate his gain_or_loss dr reynoso needed to match each stock sale or year-end price to its purchase_price see sec_1001 he didn’t do this then there is the problem with forms dr reynoso claims that he filed the appropriate mark-to-market forms but that through no fault of his own they were lost he claimed during trial that when he got his documents back after the investigation they were in disarray and on brief he accuses the government of losing them when they raided him at gunpoint the agents that searched his home however credibly testified that they didn’t find a single document indicating that dr reynoso ever made a mark-to-market_election that’s no surprise revproc_99_17 didn’t come out until before the irs had no procedure for how to make a mark-to-market_election see knish tcmemo_2006_268 to make an election for the tax_year as dr reynoso insists he did would have required a very sophisticated understanding of the code if it were the case that dr reynoso had a sophisticated understanding of the code it would not be the case that he thought he didn’t have to file his tax returns for eight years in a row see sec_6012 even after the irs released the revenue_procedure dr reynoso still couldn’t have made a mark-to-market election--he broke the rules when he didn’t file his tax returns see revproc_99_17 sec_5 and in any case we reiterate there is no proof that he ever made such an election dr reynoso offers us nothing but his uncorroborated testimony that he made a mark-to-market_election that’s not enough see eg perkins t c pincite for these reasons we find that dr reynoso did not during any year at issue make a mark-to-market_election we also find that he is not entitled to offset his income by any more than the dollar_figure cap per year--and even that only to the extent that the commissioner has determined that he had losses we find for the commissioner on this issue c business_expense deductions sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business during the criminal case the commissioner determined dr reynoso’s allowable deductions by examining check and credit-card payments in making her calculations the revenue_agent was lenient and treated all credit-card transactions as business-expense deductions even if the item could have been personal so for the years and the commissioner determined the following deductions from subpoenaed financial documents and credit-card statements collected in the search of dr reynoso’s home year amount dollar_figure big_number big_number big_number for the other years at issue the commissioner was unable to determine any business-expense deductions because dr reynoso didn’t provide check and credit-card statements he also didn’t bring any of those records to trial dr reynoso argues that although he is unable to reconstruct his business_expenses we can at least estimate his expenses he proposes new numbers for each year at issue in accordance with national statistics for chiropractors’ offices found on the commissioner’s own website but dr reynoso attached these statistics only to his brief and did not enter them into evidence we therefore won’t use them see generally rule bauer v commissioner tcmemo_2012_156 estimating expenses from industry statistical reports introduced at trial pugh v commissioner tcmemo_1985_67 aff’d in part 782_f2d_1039 5th cir and aff’d in part 817_f2d_755 5th cir we are limited to the record before us see 829_f2d_828 9th cir aff’g tcmemo_1986_223 when a taxpayer claims business_expenses that he cannot fully substantiate we may estimate the allowable_amount see 39_f2d_540 2d cir but he must still provide at least some reasonable evidence that enables us to do so the commissioner argues here that because dr reynoso provided no documentation to substantiate any expenses we have no reasonable evidence and should not allow any expenses we have no obligation to apply cohan when a taxpayer doesn’t cooperate with the commissioner or the tax_court 970_f2d_412 7th cir aff’g t c memo 877_f2d_624 7th cir aff’g tcmemo_1987_295 we acknowledge that dr reynoso must of course have had expenses for his business but even though the commissioner was able to extrapolate deductions from subpoenaed documents during the criminal investigation for some years dr reynoso’s utter lack of credibility unwillingness to cooperate with the commissioner and lack of documentation for any of the other years renders us unable and unwilling to apply the cohan_rule see edelson f 2d pincite we find for the commissioner on this issue ii penalties a fraudulent_failure_to_file the commissioner asserts that dr reynoso is liable for a sec_6651 fraudulent-failure-to-file penalty for each year at issue because the assertion is dr reynoso argues that he is entitled to deductions for the and tax years and additionally argues that he is entitled to greater deductions than the commissioner allowed for the remaining years dr reynoso however did not provide any documentation to support his argument and we uphold the commissioner’s determinations for the and tax years he also argues that he can’t substantiate his expenses because the investigators returned his documents in such disarray but as we pointed out earlier the investigators found no business records to take or return and even though they did take credit-card statements they took only those relevant to the years at issue during the criminal investigation this means dr reynoso cannot blame the commissioner for his lack of records outside the years at issue during that investigation fraud the burden swings to the commissioner who must prove by clear_and_convincing evidence dr reynoso’s failure_to_file was fraudulent see sec_7454 rule b clayton v commissioner t c pincite mohamed v commissioner tcmemo_2013_255 fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton t c pincite for the tax_year our job is easy--collateral estoppel applies a judgment in a prior proceeding precludes litigation in a second proceeding as long as the issues and parties are the same 439_us_322 n 99_tc_202 it makes no difference that dr reynoso’s conviction under sec_7201 was the result of a guilty plea and not a trial see 698_f3d_160 3d cir aff’g tcmemo_2009_44 dileo t c pincite montalbano v commissioner tcmemo_2007_349 aff’d 307_fedappx_322 11th cir and conviction for tax_evasion under sec_7201 requires proof of specific intent to defraud--the same element necessary for the civil-fraud penalty under sec_6651 see clayton t c pincite wallace v commissioner tcmemo_2000_49 so dr reynoso is collaterally estopped from contesting that he fraudulently failed to file hi sec_2001 tax_return but what of the other years this is an area of law that has become hyperprongified so we’ll list our usual badges_of_fraud which include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash clayton t c pincite mohamed tcmemo_2013_255 dr reynoso argues that he made his guilty plea under duress he says he simply wanted peace at any price this argument lacks merit--any relief of this sort must be requested in an appeal or in a habeas corpus proceeding see fed r crim p e see also anderson v commissioner tcmemo_2009_44 aff’d 698_f3d_160 3d cir several badges_of_fraud are also present for each of the remaining years to start dr reynoso admitted during trial that he didn’t file any_tax returns for 2004--that’s at least eight years of nonfiling while a pattern of nonfiling alone does not establish fraud per se it is a strong indicator 544_f2d_883 5th cir aff’g tcmemo_1975_368 this is especially true in the case of someone like dr reynoso who used to file before he chose to stop see 84_tc_405 while dr reynoso testified that it was his belief that he didn’t have to file because his losses exceeded his income we find his testimony incredible see huminski v commissioner tcmemo_2012_302 like the taxpayer in huminski dr reynoso did not simply misunderstand the law rather dr reynoso knew his legal duty to file his returns and pay any_tax but he sought to avoid it see supra p during through dr reynoso did what he could to squirrel away his income from the commissioner he posted false social_security numbers on his bank accounts to conceal assets during all those years at issue see simmons v commissioner tcmemo_2009_283 he says he didn’t use false tins or ssns but he stipulated that he opened at least two bank accounts under an incorrect social_security_number and the relevant exhibits show signature cards for those accounts reflecting incorrect taxpayer identification information he also hid the income he got from insurance_companies by giving them false tins--for each of the years at issue he received payments under false tins after dr reynoso received his income under false tins and put it in bank accounts opened under false social_security numbers he would transfer large sums to the t f trust--removing them from the commissioner’s reach removing assets from the commissioner’s reach in such a way is another affirmative act of fraud see simmons v commissioner tcmemo_1997_269 that should be enough to support a finding that the sec_6651 penalty applies but we’ll list some more dealing in cash to avoid the commissioner’s scrutiny is another badge of fraud 796_f2d_303 9th cir aff’g tcmemo_1984_601 temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir during at least the to tax years dr reynoso made substantial cash transactions--cashing checks he received from an attorney at local banks instead of at his own dr reynoso claims he used the cash for business_expenses but was of course unable to substantiate that claim the best evidence here of dr reynoso’s intent to conceal mislead or otherwise prevent the collection of tax is the affirmative steps he took to do so but in addition to those dr reynoso did not maintain adequate business records in fact he did not maintain any records whatsoever for the years involved in the criminal investigation bank records and checks were subpoenaed from the financial institutions and not obtained from dr reynoso his lack of recordkeeping tends to indicate an intent to distort the calculation of his income and strongly indicates fraud see clayton t c pincite determining taxpayer failed to maintain records and even destroyed records because they would be evidence of his income for the reasons listed above we find that the commissioner has shown by clear_and_convincing evidence that dr reynoso failed to file his required returns with the intent to conceal mislead or otherwise prevent the collection of tax for the and tax years b failure to timely pay the commissioner determined that dr reynoso is liable for a sec_6651 penalty for his failure to timely pay his through tax the commissioner prepared substitute returns under sec_6020 for the years at issue that are in the record the code tells us to treat these returns as filed by the taxpayer to determine whether the sec_6651 penalty applies sec_6651 127_tc_200 aff’d f 3d 10th cir we’ve already found that dr reynoso willfully failed to file his return for each of those years so he has no reasonable-cause defense to the sec_6651 penalty we sustain this penalty c failure to make estimated_tax payments we likewise sustain the commissioner’s assertion that a sec_6654 addition_to_tax applies for the through tax years other than small amounts of withholding reported on his dr reynoso willfully failed to pay any_tax owing for the years at issue he has no defense decision will be entered under rule
